Opinion by the Court. The question is, whether the petition shows such want of jurisdiction in the County Court, as to render the order subject to be set aside upon a writ of certiorari. The argument is, that the allowance of the claim was a judgment, which could not be opened by the County Court for any cause after the close of the July term. It is not insisted that that judgment could not be opened by a court of equity for fraud or mistake, but that the County Court had no power to grant such relief. We are of opinion that the County Court has such equitable jurisdiction, in respect to all matters pertaining to the settlement of estates, that it may in a proper case set aside an allowance, and require the parties to proceed de novo. Such a case would be presented when it appeared that fraud or mistake had intervened, so that a court of equity, if the facts were before it, in a bill to set aside the judgment, ivould entertain jurisdiction. This seems to'follow from the doctrine repeatedly announced, that the County Court, in the settlement of estates, is vested with equitable, as well as legal powers. Millard v. Harris, 119 Ill. 198. We understand this power of the County Court relates not only to the consideration of equitable demands, but to the employment of such equitable methods as are consistent with its organization and modes of -proceeding. For instance, it may correct mistakes in reports of executors, administrators and guardian, and make such final settlements in respect thereto as may be equitable. So here, although the term of court at which an allowance was made, has passed, it may, for such cause as would move a court of equity, upon a bill filed, entertain a motion to set aside the allowance. Ho inconvenience or hardship can follow from the due exercise of this equitable power. If it has the power to do this in any case, then there is jurisdiction of the subject-matter, and the writ of certiorari will not lie for mere error in the exercise thereof. It appears in the present case there was also jurisdiction of the person, and the only objection taken is, that the subject-matter was beyond the power of the County Court. There seems to be great propriety, and even necessity, in permitting that court to open an allowance whenever it finds that fraud or mistake has occurred. There is nothing to prevent a proper exercise of equitable considerations upon a motion. The court may hear evidence, and sift the matter with as much care and accuracy as though the proceedings were in chancery, and the rights of parties may be adjusted more speedily than would be possible if resort were had to that tribunal. The judgment will be affirmed.